 CROMPTON COMPANY, INCCrompton Company, Inc. and Amalgamated Clothingand Textile Workers Union, AFL-CIO, CLC,Petitioner. Case 5-RC-11713February 22, 1982DECISION ON REVIEWUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before a hearing officer. On Janu-ary 22, 1982, the Acting Regional Director forRegion 5 issued a Decision and Direction of Elec-tion in the above-entitled proceeding in which hefound appropriate for purposes of collective bar-gaining a unit consisting of all production andmaintenance employees employed by the Employerat its Waynesboro, Virginia, Shenandoah plant, butexcluding all other employees, including officeclericals, guards and supervisors as defined in theAct. In so doing, the Acting Regional Director re-jected the arguments by the Employer and FiberWorkers Associated, Inc. (the Intervenor), which,inter alia, contended that the petition filed by thePetitioner was barred by an agreement entered intoby the Employer and the Intervenor extending thecollective-bargaining agreement between the par-ties.Thereafter, in accordance with Section 102.67 ofthe National Labor Relations Board Rules andRegulations, Series 8, as amended, the Employerand the Intervenor each filed a timely request forreview of the Acting Regional Director's Decisionand Direction of Election. Both parties contend,inter alia, that the Acting Regional Director erredin concluding that the extension agreement enteredinto by the Employer and the Intervenor did notbar the petition filed by the Petitioner.'Pursuant to Section 102.67(g) of the Board'sRules and Regulations, Series 8, as amended, theBoard grants review of the Acting Regional Direc-tor's Decision and Direction of Election limitedonly to the issue of whether the Acting RegionalDirector erred in concluding that the extensionagreement entered into by the Employer and theIntervenor did not bar the petition filed by the Pe-titioner.I In their requests for review, the Employer and the Intervenor alsocontend that the Acting Regional Director erred in rejecting their argu-ment that a new collective-bargaining agreement was entered into by theparties on December 2, 1981, prior to the date of the petition, and thusbars the petition The Acting Regional Director found that, although theEmployer and the Intervenor reached final agreement on all the termsand conditions of the new collectie-bargaining agreement on December2, 1981. the new contract was not formally executed by the parties untilDecember I1. 1981 By application of the Board's swell-established rulethat a written agreement must be signed by both parties in order to baran election, the Acting Regional Director concluded that the petition wasnot barred Appa/uchian Shalt Products Ca.. 121 NLRH 116) (1958) Therequests for revies by the Employer and the Intervenor on this issue arehereby denied as the); raised no substantial issue warranting resiesv260 NLRB No. 69The material facts are not in dispute. The Inter-venor was first certified by the Board in 1966 torepresent the same bargaining unit as that peti-tioned for. After receiving the majority of the validvotes in an election involving another union, theIntervenor was again certified by the Board in1969. The Employer and the Intervenor havesigned a series of collective-bargaining agreementssince 1961. Their most recent agreement extendedfrom January 10, 1979, to December 1, 1981.2 OnNovember 25, the Employer and the Intervenorexecuted an agreement which extended the January10, 1979, contract. The extension agreement read asfollows:The undersigned ...hereby agree that thecollective bargaining agreement betweenCrompton Company and Fiber Workers Asso-ciated dated January 10, 1979 which is set toexpire on 8:00 a.m. December 1, 1981, ishereby mutually extended until 8:00 a.m., Feb-ruary 1, 1982, in accordance with the provi-sion of Section 7.5(b) of said contract, pro-vided that in any event if the parties heretoreach agreement on a new collective bargain-ing agreement prior to February 2, 1982, saidnew agreement shall supersede this presentagreement or any extension thereof and shalltake effect on the effective date providedtherefor in the said new agreement.The extension agreement was executed 6 days priorto the expiration of the January 10, 1979, contract.On December 2, the Employer and the Interve-nor concluded their negotiations on a successorcontract having reached oral agreement on all theterms and conditions. On December 3, the Interve-nor's board of directors approved the successoragreement. On December 11, the Petitioner filed apetition to represent the employees in the afore-mentioned unit. On December 18, pursuant to theIntervenor's bylaws, its membership ratified thenew collective-bargaining agreement. After theratification, the Employer and the Intervenor metand executed the new agreement effective Decem-ber 18, 1981, to December 18, 1984.At the hearing, the Employer and the Intervenorcontended that the Board's contract-bar principlesmandate dismissal of the Petitioner's petition be-cause they entered into a timely extension agree-ment on November 25 and that extension agree-ment had a definite termination date beyond whichthe January 10, 1979, agreement would no longerremain in effect. Thus, the Employer and the Inter-venor contended that the Petitioner's petition was: All dates are in 1981 unless othersise indicated417 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot filed during the open period. The Petitionercontended that the extension agreement did not barits petition because it was premature and was of anindefinite duration.The Acting Regional Director concluded that,although the extension agreement was not prema-ture,3it was of an indefinite duration and thus didnot bar the petition filed on December II. Hefound that the extension agreement was indefinitebecause it was intended to be effective until Febru-ary 1, 1982, or any prior date if there was agree-ment by the parties on a new contract.In reaching this conclusion, the Acting RegionalDirector relied on the Board's decision in Frye &Smith, Ltd., 151 NLRB 49 (1965). In Frye, the em-ployer and the intervenor entered into a timely ex-tension agreement to "maintain the provisions ofthe expired agreement in effect for a period of 30days or until a new contract was signed, whicheverwas sooner." Due to the indefinite term of thatagreement, the Board concluded that the extensionagreement did not operate as a bar to a petitionfiled during the term of the extension agreement.In their requests for review, the Employer andthe Intervenor contend that the extension agree-ment was for a definite term. Thus, the Employercontends:[T]he Agreement of Extension extended theJanuary 10, 1979 agreement to a date certainof February 1, 1982 and it was valid to thatdate unless and until a condition subsequentoccurred, i.e., the reaching of a new agree-ment which would supersede the extendedagreement. In the absence of a new agreement,the contract was extended only until February1, 1982. [The Employer's "Request for Reviewof Acting Regional Director's Decision andDirection of Election," p.5]The Board adopts the Acting Regional Direc-tor's Decision and Direction of Election becausethe extension agreement is of an indefinite duration.When an extension agreement is qualified by a con-dition subsequent as in Frye and the instant case,there is no fixed term and thus those wishing to filea representation petition are not apprised of theopen period. However, even if the extension agree-ment were for a definite duration until February 1,1982, as the Employer and the Intervenor argue, itstill would not bar the Petitioner's petition.3 The Acting Regional Director relied on Pacific Coasr .4svociauion ofPulp and Paper Manufacturers, 121 NLRB 990 (1958), where the Boardstated that an extension agreement signed during the insulated 60-dayperiod prior to expiration of the contract is not a premature extensionOne objective of the Board's contract-bar rules isfor a collective-bargaining agreement to have afixed term on its face so that anyone can immedi-ately ascertain when the open period begins andends and can know when a representation petitionmay be appropriately filed. Thus, the contract-barrules provide for an open period from 60 to 90days prior to the expiration of the existing contractduring which the existence of the contract will notact as a bar to a petition for an election within theunit covered by the contract. Leonard WholesaleMeats, Inc., 136 NLRB 1000, 1001 (1962), modify-ing Deluxe Metal Furniture Company, 121 NLRB995 (1958) (60 to 150 days). Thereafter, to enablethe parties to reach a new agreement, the final 60days of the existing collective-bargaining agree-ment is an "insulated period" during which thecontract bars petitions for elections. Deluxe MetalFurniture Company, supra. These rules provide abalance between dual objectives. First, they furtherindustrial peace and stability by assuring that thelabor relations environment will not be disruptedduring the term of a collective-bargaining agree-ment and by providing the parties with a periodjust before the expiration of the contract duringwhich they can negotiate a new agreement freefrom such disruption. Equally important, however,the rules provide a set opportunity for employeeswho are disenchanted with the performance oftheir collective-bargaining representative to seek itsremoval or replacement with another representa-tive.Judged against these objectives, agreements ofless than 90 days, even if they are for a definiteperiod, fail to meet either objective. Because oftheir short duration, they provide little in the wayof industrial stability. Because they are for less than90 days, they provide for either an abbreviatedperiod, or, as in this case, no period during whichemployees may act to remove a bargaining repre-sentative with which they are disenchanted. There-fore, such agreements will not bar a petition filedduring the term of the agreement. This rule applieseven if the agreement is for a fixed duration of lessthan 90 days and without regard to whether theagreement is an extension of an existing contract ora new contract.Accordingly, for the above reasons, we affirmthe Acting Regional Director's conclusion that theextension agreement is not a bar.MEMBER JENKINS, concurring:I would simply deny review, and therefore donot subscribe to the foregoing Decision on Review.418